Name: 77/122/EEC: Commission Decision of 25 January 1977 laying down a sampling plan for the French Republic with regard to the 1975 survey on the structure of agricultural holdings (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  economic analysis;  farming systems;  Europe
 Date Published: 1977-02-09

 Avis juridique important|31977D012277/122/EEC: Commission Decision of 25 January 1977 laying down a sampling plan for the French Republic with regard to the 1975 survey on the structure of agricultural holdings (Only the French text is authentic) Official Journal L 037 , 09/02/1977 P. 0006 - 0007COMMISSION DECISION of 25 January 1977 laying down a sampling plan for the French Republic with regard to the 1975 survey on the structure of agricultural holdings (Only the French text is authentic) (77/122/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community. Having regard to Council Directive 75/108/EEC of 20 January 1975 on the organization of a structures survey for 1975 as part of the programme of surveys on the structure of agricultural holdings (1), and in particular Article 8 (1) (c) thereof, Whereas pursuant to Article 8 (1) (c) of Directive 75/108/EEC the sampling plans are to be adopted in accordance with the procedure laid down in Article 11 of that Directive; Whereas pursuant to Article 6 (1) of Directive 75/108/EEC random samples of agricultural holdings are to be taken and the number of these samples is to be between the limits laid down in that Article; Whereas pursuant to Article 8 (1) (c) of Directive 75/108/EEC the sampling plans are to refer to strata and regions; Whereas the French Republic has presented a sampling plan, which fulfils all the conditions set out above; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Statistics, HAS ADOPTED THIS DECISION: Article 1 The sample of agricultural holdings shall be taken from the list of agricultural holdings for the general census of agriculture of 1970 and from the updated table of exceptional holdings. Article 2 1. Non-exceptional holdings shall be stratified in each department: (a) according to technico-economic farm type or group of types; (b) according to annual work units (AWU) into six strata: less than 0 775 AWU, 0 775 to less than 1 775 AWU, 1 775 to less than 2 750 AWU, 2 750 to less than 5 AWU, 5 to less than 10 AWU and 10 AWU and above. 2. Exceptional holdings shall be the subject of exhaustive surveys. (1)OJ No L 42, 15.2.1975, p. 21. Article 3 1. The sampling of non-exceptional holdings shall be systematic at a rate remaining constant within one stratum. 2. There shall be eight series of sampling ratios for each group of technico-economic types approximately in proportion to the size of the holdings, and one series of more flexible sampling ratios adaptable to those technico-economic types presenting an abnormal distribution of holdings by AWU strata. Sampling ratios shall be between 1 and 1/40. Article 4 This Decision is addressed to the French Republic. Done at Brussels, 25 January 1977. For the Commission FranÃ §ois-Xavier ORTOLI Vice-President